Title: From Thomas Jefferson to J.C. Beltrami, 4 July 1824
From: Jefferson, Thomas
To: Beltrami, J.C.

Monticello
July 4. 24.Th Jefferson returns his thanks to Mr Beltrami for his work on the sources, courses and topography of the Missisipi and other Western rivers, from the perusal of which he has no doubt of recieving instruction and satisfn on those interesting articles. going rarely from home and seeing little of society he can hardly  flatter himself with oppties of beg serviceable to mr Beltrami in procuring him subscriptions  for the book. he tenders him his respectful salutns